DETAILED ACTION
1.      Claims 13 - 32 of U.S. Application No. 16074992 filed on 08/02/2018 are presented for examination. Claims 1 – 12 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2018, 05/03/2019, 06/20/2019, 06/26/2019, and 09/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 24 is objected to because the claim partially depend on cancelled claim 9. The second two lines of the claim therefore will be disregarded, and the first 3 lines of the claim will be examined as it depend on claim 13. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features:
 “the tooth surfaces of the sun gear, the ring gear and the planetary gears are each provided with two or more conductive bands which are arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear” as described in claims 16, 25 - 26 
“the isolation band of the sun gear and the isolation band of the planetary gear are fitted with each other; and/or, the isolation band of the ring gear and the isolation band of the planetary gear are fitted with each other” as described in claim 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 – 14, 21 – 22, and 30 are rejected under 35 U.S.C. 102(a)(1) for being anticipated by Zhang (US 2012/0043850; Hereinafter, “Zhang”).
Regarding claim 13: Zhang discloses a conductive ring assembly (fig. 1, and para [0007]), comprising:
a sun gear (03), 
a ring gear (01), and 
one or more  (para [0014], and claim 1) planetary gears (02), 
wherein the sun gear (03) is located in (fig. 1) the ring gear (01), and

    PNG
    media_image1.png
    517
    468
    media_image1.png
    Greyscale


the planetary gears (02) are electrically connected (all gears are conductive and meshing with each other; para [0014]) to both the sun gear (03) and the ring gear (01), which allows electrical signals to be transmitted (claims 2 – 3, and paragraph [0007]) between the sun gear (03) and the ring gear (01) via the one or more planetary gears(02).
Regarding claim 14/13: Zhang discloses the limitations of claim 13 and further discloses that wherein: one of the sun gear (03) and the ring gear (01) is connected to a rotating component (the sun gear is connected to rotor 31; fig. 2), and the other (the ring gear 01) is connected to a fixed component (stator 32a, and 32b); and/or (and/or as defined by dictionary is “either or both of two stated possibilities”, therefore, and/or=or), the number of the one or more planetary gears is two or more, and the planetary gears are evenly distributed around a circumference of the sun gear.
Regarding claim 21/13: Zhang discloses the limitations of claim 13 and Zhang further discloses a conductive device (the device shown in fig. 2) a rotating shaft (31; fig. 2), wherein the sun gear (03) is mounted to the rotating shaft (31; fig. 2), or, the ring gear is mounted to the rotating shaft.
Regarding claim 22/21/13: Zhang discloses the limitations of claim 21 and Zhang further discloses that the number of the conductive ring assembly is two or more than two (3 ring assemblies are shown in fig. 2, and the conductive ring assemblies are insulated from each other (by spacers 07, 08); and/or, the conductive device (the device 
Regarding claim 30/14/13: Zhang discloses the limitations of claim 14 and Zhang further discloses a conductive device (the device shown in fig. 2) a rotating shaft (31; fig. 2), wherein the sun gear (03) is mounted to the rotating shaft (31; fig. 2), or, the ring gear is mounted to the rotating shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 24 – 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Demtroder (US 2008/0279686; Hereinafter, “Demtroder”).
Regarding claim 15/14/13: Zhang discloses the limitations of claim 14 but does not disclose a planetary carrier, wherein each of the planetary gears is pivotally connected to the planetary carrier.
Demtroder discloses a ring assembly wherein a planetary carrier (15; fig. 4), wherein each of the planetary gears (12) is pivotally connected (by shafts 16) to the planetary carrier (15).

Regarding claim 24/13: Zhang discloses the limitations of claim 13 including the conductive ring assembly according to claim 13. 
Zhang does not show a wind turbine, comprising a hub, and further comprising the conductive ring assembly according to claim 13, wherein the conductive ring assembly is mounted on a rotating shaft of the hub; or, the wind turbine further comprises the conductive device according to claim 9, and the rotating shaft of the hub serves as a rotating shaft of the conductive device. 
Demtroder discloses a wind turbine (1), comprising a hub (rotor 4), wherein the ring assembly (7) is mounted on a rotating shaft (6, and 10) of the hub (4).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have employed the ring assembly of Zhang in a wind turbine comprising a hub, wherein the ring assembly is mounted on a rotating shaft of the hub as disclosed by Demtroder to provide a method of electrical power transfer that produces less noise and heat (para [0005]).
Regarding claim 25/14/13: Zhang discloses the limitations of claim 14 and further discloses that at least tooth surfaces of the sun gear (03), the ring gear (01) and the planetary gears (02) are of conductive material (gears 01-03 are made of conductive materials, thus their surfaces are conductive); 
or the tooth surfaces of the sun gear, the ring gear and the planetary gears are each provided with two or more conductive bands which are arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear, and adjacent two conductive bands are insulated from each other, and when the sun gear and the ring gear mesh with the planetary gear, the conductive bands on the planetary gear are connected in one-to-one correspondence to the conductive bands on the sun gear and the conductive bands on the ring gear.
Roopnarine discloses a ring assembly wherein at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth surfaces (the axial surfaces) of the sun gear (12; fig. 1B), the ring gear (13) and the planetary gears (12) are each provided with two or more (111, 121, 131; fig. 1A) conductive bands (on the axial sides of the teeth surfaces; bands are conductive as they transfer electrical signal; col. 2, lines 54-59, and claim 8) which are arranged around the gears (bands 111 are arranged around the core 113 of the gear 11) or the ring gear in a circumferential direction of the gears or the ring gear, and adjacent two conductive bands (111, and 111 in fig. 2B) are insulated from each other (as core 113 is not conductive; also see col. 2, lines 49-53), and when the sun gear (12) and the ring gear (13) mesh with the planetary gear (11), the conductive bands (111) on the planetary gear (11) are connected in one-to-one correspondence to the conductive bands (121; fig. 1A) on the sun gear (12) and the conductive bands (131) on the ring 
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang with at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth surfaces of the sun gear, the ring gear and the planetary gears are each provided with two or more conductive bands which are arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear, and adjacent two conductive bands are insulated from each other, and when the sun gear and the ring gear mesh with the planetary gear, the conductive bands on the planetary gear are connected in one-to-one correspondence to the conductive bands on the sun gear and the conductive bands on the ring gear as disclosed by Roopnarine to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).
Regarding claim 26/15/14/13: Zhang in view of Demtroder discloses the limitations of claim 15 and Zhang further discloses that at least tooth surfaces of the sun gear (03), the ring gear (01) and the planetary gears (02) are of conductive material (gears 01-03 are made of conductive materials, thus their surfaces are conductive); 
Zhang in view of Demtroder does not disclose that at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth surfaces of the sun gear, the ring gear and the planetary gears are each provided with two or more conductive bands which are arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear, and adjacent 
Roopnarine discloses a ring assembly wherein at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth surfaces (the axial surfaces) of the sun gear (12; fig. 1B), the ring gear (13) and the planetary gears (12) are each provided with two or more (111, 121, 131; fig. 1A) conductive bands (on the axial sides of the teeth surfaces; bands are conductive as they transfer electrical signal; col. 2, lines 54-59, and claim 8) which are arranged around the gears (bands 111 are arranged around the core 113 of the gear 11) or the ring gear in a circumferential direction of the gears or the ring gear, and adjacent two conductive bands (111, and 111 in fig. 2B) are insulated from each other (as core 113 is not conductive; also see col. 2, lines 49-53), and when the sun gear (12) and the ring gear (13) mesh with the planetary gear (11), the conductive bands (111) on the planetary gear (11) are connected in one-to-one correspondence to the conductive bands (121; fig. 1A) on the sun gear (12) and the conductive bands (131) on the ring gear (13) to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang in view of Demtroder with at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth 
Regarding claim 32/14/13: Zhang discloses the limitations of claim 14 including the conductive ring assembly according to claim 13. 
Zhang does not show a wind turbine, comprising a hub, and further comprising the conductive ring assembly according to claim 13, wherein the conductive ring assembly is mounted on a rotating shaft of the hub; or, the wind turbine further comprises the conductive device according to claim 21, and the rotating shaft of the hub serves as a rotating shaft of the conductive device. 
Demtroder discloses a wind turbine (1), comprising a hub (rotor 4), wherein the ring assembly (7) is mounted on a rotating shaft (6, and 10) of the hub (4).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have employed the ring assembly of Zhang in a wind turbine comprising a hub, wherein the ring assembly is mounted on a rotating shaft of the hub as disclosed by Demtroder to provide a method of electrical power transfer that produces less noise and heat (para [0005]).
Claims 16 – 17, 20, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Roopnarine et al. (US 5501604; Hereinafter, “Roopnarine”).
Regarding claim 16/13: Zhang discloses the limitations of claim 13 and further discloses that at least tooth surfaces of the sun gear (03), the ring gear (01) and the planetary gears (02) are of conductive material (gears 01-03 are made of conductive materials, thus their surfaces are conductive); 
Zhang does not disclose that at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth surfaces of the sun gear, the ring gear and the planetary gears are each provided with two or more conductive bands which are arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear, and adjacent two conductive bands are insulated from each other, and when the sun gear and the ring gear mesh with the planetary gear, the conductive bands on the planetary gear are connected in one-to-one correspondence to the conductive bands on the sun gear and the conductive bands on the ring gear.
Roopnarine discloses a ring assembly wherein at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth surfaces (the axial surfaces) of the sun gear (12; fig. 1B), the ring gear (13) and the planetary gears (12) are each provided with two or more (111, 121, 131; fig. 1A) conductive bands (on the axial sides of the teeth surfaces; bands are conductive as they transfer electrical signal; col. 2, lines 54-59, and claim 8) which are arranged around the gears (bands 111 are arranged around the core 113 of the gear 11) or the 
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang with at least tooth surfaces of the sun gear, the ring gear and the planetary gears are each coated with a conductive film; or the tooth surfaces of the sun gear, the ring gear and the planetary gears are each provided with two or more conductive bands which are arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear, and adjacent two conductive bands are insulated from each other, and when the sun gear and the ring gear mesh with the planetary gear, the conductive bands on the planetary gear are connected in one-to-one correspondence to the conductive bands on the sun gear and the conductive bands on the ring gear as disclosed by Roopnarine to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).
Regarding claim 17/16/13: Zhang in view of Roopnarine discloses the limitations of claim 16 but does not disclose that an isolation band is provided between adjacent two conductive bands of each of the sun gear, the ring gear and the planetary or the ring gear in a circumferential direction of the gears or the ring gear, and the isolation band is made of an insulation material, which insulates the adjacent two conductive bands from each other.
Roopnarine further discloses that an isolation band (core 113 or the insulating spacers disclosed in col. 2, line 51) is provided between adjacent two conductive bands (121, 131, 111) of each of the sun gear (12), the ring gear (13) and the planetary gear (11) to be arranged (“arranged” is understood by the examiner as it refer to the bands) around the gears (11) or the ring gear (13) in a circumferential direction (111 is circumferentially around the gear 11 as seen in fig. 2B) of the gears (11) or the ring gear (13), and the isolation band (the spacers in col. 2, line 51) is made of an insulation material (since they are insulative spacers), which insulates the adjacent two conductive bands (111) from each other (the band and the gear, col. 2, line 51, and fig. 2B) to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang in view of Roopnarine with an isolation band is provided between adjacent two conductive bands of each of the sun gear, the ring gear and the planetary gear to be arranged around the gears or the ring gear in a circumferential direction of the gears or the ring gear, and the isolation band is made of an insulation material, which insulates the adjacent two conductive bands from each other as further disclosed by Roopnarine to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).
Regarding claim 20/13: Zhang discloses the limitations of claim 13 but does not disclose a first wire connection terminal arranged on the ring gear, wherein the first wire connection terminal is electrically connected to the sun gear via the ring gear and the planetary gears; and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears.
Roopnarine discloses a first wire connection terminal (16) arranged on the ring gear (arranged on bang 131 of the ring gear 13), wherein the first wire connection terminal (16) is electrically connected to the sun gear (12) via the ring gear (13) and the planetary gears (11); and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang with a first wire connection terminal arranged on the ring gear, wherein the first wire connection terminal is electrically connected to the sun gear via the ring gear and the planetary gears; and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears as disclosed by Roopnarine to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).
Regarding claim 27/14/13: Zhang discloses the limitations of claim 14 but does not disclose a first wire connection terminal arranged on the ring gear, wherein the first 
Roopnarine discloses a first wire connection terminal (16) arranged on the ring gear (arranged on bang 131 of the ring gear 13), wherein the first wire connection terminal (16) is electrically connected to the sun gear (12) via the ring gear (13) and the planetary gears (11); and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang with a first wire connection terminal arranged on the ring gear, wherein the first wire connection terminal is electrically connected to the sun gear via the ring gear and the planetary gears; and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears as disclosed by Roopnarine to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).
Regarding claim 31/16/13: Zhang discloses the limitations of claim 16 and Zhang further discloses a conductive device (the device shown in fig. 2) a rotating shaft (31; fig. 2), wherein the sun gear (03) is mounted to the rotating shaft (31; fig. 2), or, the ring gear is mounted to the rotating shaft.
Claims 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin (US 6157147; Hereinafter, “Lin”).
Regarding claim 23/21/13: Zhang discloses the limitations of claim 21 but does not disclose a conductive track which is in a ring shape and is fixedly mounted to the rotating shaft; a conductive brush comprising a sliding contact end and a fixed end, wherein the sliding contact end of the conductive brush is in sliding contact connection with the conductive track; and a power supply wire connection terminal connected to the fixed end of the conductive brush.
Lin discloses (see fig. 21-22) a conductive track (slip ring 352) which is in a ring shape (since 352 is a slip ring) and is fixedly mounted to the rotating shaft (331M); a conductive brush (carbon brush 351) comprising a sliding contact end (the end facing the slip rings 352) and a fixed end (the side opposite to the contact end), wherein the sliding contact end of the conductive brush (352) is in sliding contact connection (as well known in the art) with the conductive track (352); and a power supply wire (331E) connection terminal connected to the fixed end of the conductive brush (fig. 21-22).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang with a conductive track which is in a ring shape and is fixedly mounted to the rotating shaft; a conductive brush comprising a sliding contact end and a fixed end, wherein the sliding contact end of the conductive brush is in sliding contact connection with the conductive track; and a power supply wire connection terminal connected to the fixed end of the conductive brush as disclosed by Lin since a brush-slip ring system is well known for its reliability
Regarding claim 29/22/21/13: Zhang discloses the limitations of claim 22 but does not disclose a conductive track which is in a ring shape and is fixedly mounted to the rotating shaft; a conductive brush comprising a sliding contact end and a fixed end, wherein the sliding contact end of the conductive brush is in sliding contact connection with the conductive track; and a power supply wire connection terminal connected to the fixed end of the conductive brush.
Lin discloses (see fig. 21-22) a conductive track (slip ring 352) which is in a ring shape (since 352 is a slip ring) and is fixedly mounted to the rotating shaft (331M); a conductive brush (carbon brush 351) comprising a sliding contact end (the end facing the slip rings 352) and a fixed end (the side opposite to the contact end), wherein the sliding contact end of the conductive brush (352) is in sliding contact connection (as well known in the art) with the conductive track (352); and a power supply wire (331E) connection terminal connected to the fixed end of the conductive brush (fig. 21-22).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang with a conductive track which is in a ring shape and is fixedly mounted to the rotating shaft; a conductive brush comprising a sliding contact end and a fixed end, wherein the sliding contact end of the conductive brush is in sliding contact connection with the conductive track; and a power supply wire connection terminal connected to the fixed end of the conductive brush as disclosed by Lin since a brush-slip ring system is well known for its reliability
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Demtroder and in further view of Roopnarine.
Regarding claim 28/15/14/13: Zhang in view of Demtroder disclose the limitations of claim 13 but does not disclose a first wire connection terminal arranged on the ring gear, wherein the first wire connection terminal is electrically connected to the sun gear via the ring gear and the planetary gears; and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears.
Roopnarine discloses a first wire connection terminal (16) arranged on the ring gear (arranged on bang 131 of the ring gear 13), wherein the first wire connection terminal (16) is electrically connected to the sun gear (12) via the ring gear (13) and the planetary gears (11); and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ring assembly of Zhang in view of Demtroder with a first wire connection terminal arranged on the ring gear, wherein the first wire connection terminal is electrically connected to the sun gear via the ring gear and the planetary gears; and/or, a second wire connection terminal arranged on the sun gear, wherein the second wire connection terminal is electrically connected to the ring gear via the sun gear and the planetary gears as disclosed by Roopnarine to provide a ring assembly that assure axial alignment and mechanical stability (Col. 1, lines 43-45).


Allowable Subject Matter
Claims 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 13) and any intervening claims (claims 16-17).
Regarding claim 18: the limitations of claim 18, “the isolation band of the sun gear and the isolation band of the planetary gear are fitted with each other; and/or, the isolation band of the ring gear and the isolation band of the planetary gear are fitted with each other” are neither anticipated nor obvious over the prior arts in record. Claim 19 depends on claim 18 and would also be allowable for depending on claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AHMED ELNAKIB/           Examiner, Art Unit 2832